ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the prior art of record fails to teach or suggest an imaging device comprising: circuitry configured to: calculate a time-series change in a light amount in the exposure period of each horizontal line from the diaphragm drive locus in the exposure period of the each horizontal line; calculate an average light amount in the exposure period of the each horizontal line on a basis of the time-series change in the light amount; and convert the average light amount in the exposure period of the each horizontal line into an average AV value to calculate the average AV value, wherein the average AV value of the second horizontal line is higher than the average AV value of the first horizontal line, in combination with the other elements of the claim.  The closest prior art of record, Hirose teaches an imaging device which gain corrects aperture drive during an exposure on a row by row basis, however, Hirose fails to disclose “calculate a time-series change in a light amount in the exposure period of each horizontal line from the diaphragm drive locus in the exposure period of the each horizontal line; calculate an average light amount in the exposure period of the each horizontal line on a basis of the time-series change in the light amount; and convert the average light amount in the exposure period of the each horizontal line into an average AV value to calculate the average AV value, wherein the average AV value of the second horizontal line is higher than the average AV value of the first horizontal line” as currently claimed.
Claims 3 and 6-15 are allowable due to their dependence on claim 1.
Claim 16 is a method variant of claim 1 and is allowable for reasons similar to those of claim 1.
Claim 18 is allowable because the prior art of record fails to teach or suggest an imaging device, comprising: circuitry configured to: calculate provisional ISO sensitivity of the reference horizontal line on a basis of a setting value of the exposure period and the average AV value of the reference horizontal line, and adjust the setting value of the exposure period and recalculate the average AV value of the reference horizontal line on a basis of the adjusted exposure period in a case where the provisional ISO sensitivity falls outside a range supportable by the image sensor, in combination with the other elements of the claim.  The closest prior art of record, Hirose teaches an imaging device which gain corrects aperture drive during an exposure on a row by row basis; and Kubota (United States Patent Application Publication 2008/0267608) teaches either using exposure time to correct exposure variations due to aperture drive or using gain to correct said variation.  However, Hirose and Kubota both alone and in combination fail to teach or suggest “circuitry configured to: calculate provisional ISO sensitivity of the reference horizontal line on a basis of a setting value of the exposure period and the average AV value of the reference horizontal line, and adjust the setting value of the exposure period and recalculate the average AV value of the reference horizontal line on a basis of the adjusted exposure period in a case where the provisional ISO sensitivity falls outside a range supportable by the image sensor” as currently claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696